The motions for rehearing lay considerable stress upon the right of Sabatinelli to purchase the assets of the corporation of which he was an officer, and question the statement in the opinion that Sabatinelli had a right to purchase these assets.
While some courts hold that a corporate officer or director, because of his fiduciary relationship to the corporation, does not have a right to purchase the corporate property at a judicial or other public sale, the weight of authority is that purchases of corporate property by officers at public sales are valid, provided all the circumstances indicate good faith and fairness on the part of the purchaser.  76 A.L.R. 446, and cases cited.
In this case, an assignee for the benefit of creditors intervened and conducted the sale.  The evidence shows, and the trial court found, that there was good faith and fairness on the *Page 390 
part of the purchaser.  The purchaser and the trustee established the bona fides of the transaction.  76 A.L.R. 458, and cases cited.
The court has thoroughly considered the other questions raised in the motions for rehearing filed herein, and is not disposed to modify its views or to restate or amplify its opinion in any respect, except as above.
By the Court. — Motions for rehearing denied, without costs.